Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 10/13/2021.
Claims 41-56 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 13, 19, 23, 29, 33, and 39, are rejected under 35 U.S.C. 103 unpatentable over Baldemair et al. (US 2018/0199341) in view of Tsai et al. (US 2017/0332359).

Regarding claim 11, Baldemair discloses a data transmission method [Fig. 14, ¶¶ 91-98; a method 1400 for receiving and interpreting resource allocation information in a system], comprising: 
receiving resource configuration information sent by a network device [Fig. 10,  14, ¶¶ 71, 92; receiving control information is sent by network access node in certain time-frequency resources dedicated to one or more control channels], the resource configuration information being configured to indicate multiple resource sub-bands for transmitting data in a scheduling unit [¶¶ 71-72, 92; the control information contains resource allocation information//resource configuration information identifying the allocated time-frequency resources, wherein the resource allocation information includes information indicating a particular subcarrier or subcarriers for transmitting data (¶ 87)], each of the multiple resource sub-bands being formed by continuous physical resource blocks in a frequency domain [Fig. 4, ¶¶ 4, 46, 77, 104; where a resource block corresponds to one slot (0.5 ms) in the time domain and 12 contiguous subcarriers in the frequency domain]; and 
communicating the data with the network device according to the resource configuration information [¶¶ 5, 87, 93; transmitting/receiving data to/from a first wireless node on the identified time-frequency resources].
Baldemair disclose all aspects of claim invention set forth above, but does not explicitly disclose
However, Tsai  discloses wherein the resource configuration information comprises first position indication information, the first position indication information is configured to indicate a starting physical resource block of a first resource sub-band in the frequency domain and a number of the physical resource blocks in the first resource sub-band [¶¶ 156-158; Resources for Physical Downlink Numerology Indication Channel (PDNICH) is allocated by a common PDNICH allocation method, whereby PDNICH is signaled in a common numerology through a “PDNICH-numerology-Config” on MIB or SIB by the network device; wherein the resources with respect to the starting location and number of resources that are predefined in the 3GPP standards; also see Table 8].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the resource configuration information comprises first position indication information, the first position indication information is configured to indicate a starting physical resource block of a first resource sub-band in the frequency domain and a number of the physical resource blocks in the first resource sub-band” as taught by Tsai in the system of Baldemair, so that it would enable dynamic transmission mode switching, while not increasing the number of blind decoding attempts [see Tsai; ¶ 8].

Regarding claim 42, the combined system of Baldemair and Tsai discloses the data transmission method of claim 41.
Baldemair further discloses wherein the scheduling unit is part of a system bandwidth or the whole system bandwidth [¶ 88; wherein the one or more specific subcarriers indicated by the indicator imply the selected subcarrier bandwidth].

Regarding claim 43, the combined system of Baldemair and Tsai discloses the data transmission method of claim 41.
Baldemair further discloses wherein at least two resource sub-bands in the multiple resource sub-bands have different subcarrier spacings [¶¶ 70, 74; the time -frequency resources are divided into two different regions, by frequency, labeled "Numerology 1" and "Numerology 2." Wherein the Numerology 1 resources have a subcarrier spacing of .DELTA.f1, while the Numerology 2 resources have a wider subcarrier spacing, .DELTA.f2.; also see ¶¶  82 and 97, at least two numerology (first and second) are resources of transmit-time intervals referred as multiple resource sub-bands for transmitting data; wherein the first and second subcarrier spacings of the at least two first and second numerology resources are differed from one another].

Regarding claim 45, the combined system of Baldemair and Tsai discloses the method of claim 41.
 Baldemair further discloses wherein communicating the data with the network device on the multiple resource sub-bands according to the resource configuration information comprises: 
communicating part of the data with the network device on the first resource sub-band according to the first position indication information [Fig. 13, ¶ 87; block 1330, transmitting of data comprises modulating a transmitted signal, in the allocated time-frequency resources, according to the selected subcarrier spacing (such as selecting of the one of two or more subcarrier bandwidths)].
Regarding claims 46-48 and 50, the claims recite a data transmission method to perform the functions of the data transmission method recited as in claims 41-43 and 45 respectively; therefore, claims 46-48 and 50 are rejected along the same rationale that rejected in claims 41-43 and 45 respectively.

Regarding claims 51-53 and 55, the claims recite a network device for data transmission, comprising: a processor, a memory and a transceiver [See Baldemair, Fig. 15] to perform the functions of the data transmission method recited as in claims 41-43 and 45 respectively; therefore, claims 51-53 and 55 are rejected along the same rationale that rejected in claims 41-43 and 45 respectively.

Regarding claim 56, the claim recites a network device for data transmission, comprising: a processor, a memory and a transceiver [See Baldemair, Fig. 16] to perform the functions of the data transmission method recited as in claim 41; therefore, claim 56 is rejected along the same rationale that rejected in claim 41.

Allowable Subject Matter
Claims 44, 49, and 54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
In additional to references cited that are used for rejection as set forth above, LUO et al. (WO 2016/141989) is also considered as relevant prior arts for rejection of in claims 2, for limitation “wherein the resource configuration information comprises first position indication information, the first position indication information is configured to indicate a starting physical resource block of a first resource sub-band in the frequency domain and a number of the physical resource blocks in the first resource sub-band, or the first position indication information is configured to indicate the starting physical resource block of the first resource sub-band in the frequency domain and an ending physical resource block of the first resource sub-band in the frequency domain” (See LUO et al., Figs. 11, 12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469